Citation Nr: 0300247	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-08 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1945 to 
November 1946.  

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the RO.  

The Board remanded this matter to the RO for additional 
development of the record in September 2000.  

Likewise, the Board undertook additional development in 
July 2002 pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

Finally, the Board notes that, during an October 2002 VA 
examination, the VA examiner opined that degenerative 
changes in the knees manifested by the varus deformity, 
osteophyte formation and recurrent episodes of giving way 
were "as likely as not" related to the abnormal gait 
secondary to the service-connected bilateral pes planus.  

As the RO has not addressed the issue of secondary service 
connection, it is referred back to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.  

2.  The veteran is shown to suffer from severe pain when 
walking short distances due to service-connected pes 
planus.  

3.  The October 2002 VA examiner stated that the veteran 
exhibited Grade III bilateral pes planus with tenderness 
under the arches and pronation of the hindfoot and 
arthritis of the feet related thereto.  

4.  The service-connected disability picture is shown to 
more nearly approximate that of severe impairment due to 
the bilateral pes planus.  



CONCLUSION OF LAW

The criteria for the assignment of 30 percent rating for 
the service-connected bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 
5276 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran underwent a VA examination in October 1998 and 
reported complaints that the pain in his feet was getting 
worse allowing him to only walk two blocks before 
experiencing severe pain.  At the time of the examination 
the veteran wore arch supports.  

The examination revealed findings of Grade III bilateral 
pes planus with no tenderness of the feet.  The examiner 
also reported that the veteran's pulses were barely 
palpable in the dorsalis pedis area and that he was not 
able to palpate a posterior tibial or popliteal pulse.  
The examiner diagnosed the veteran, in part, as having 
bilateral pes planus.  

An October 1998 VA radiology report diagnosed the veteran 
as having a bilateral hallux valgus deformity and 
bilateral mild degenerative joint disease (DJD) of the 
distal phalanges.  Furthermore, the report states that 
there was a calcaneal spurring of the left foot with 
calcification of the Achilles tendon insertion and no 
radiographic evidence of bilateral pes planus deformity.  

During the August 2001 VA examination, the veteran had 
complaints that he was limited to about a half a block 
walking before he had to sit down and felt worse at the 
end of the day.  At the time of the examination, the 
veteran stated that he was not wearing any special shoes.  

Upon examination, the examiner reported that the veteran 
had visual moderate pes planus forefoot and hindfoot, 
which was nonrigid in that he was able to maintain an arch 
when he was not weightbearing.  The veteran also had 
visible bunions and a hallux valgus deformity that showed 
minimal overlap over the second toe.  There was no 
evidence of tissue breakdown of the first 
metatarsophalangeal (MTP) joint, and he exhibited 
tenderness along the distal plantar arch, bilaterally.  
The veteran was able to get 15 degrees of dorsiflexion at 
the first MTP bilaterally, but he had some tenderness over 
the joint on deep palpation.  

The examiner diagnosed the veteran as having moderate pes 
planus with mild to moderate hallux valgus and bunion 
formation and bilateral DJD of the distal phalanges 
limiting his mobility of the joint.  The examiner 
concluded that some of the veteran's functional and pain-
related complaints were related to arthritic changes in 
the first MTP and possibly some plantar fasciitis.  

Likewise, an August 2001 VA radiology report diagnosed the 
veteran as having a bilateral hallux valgus deformity and 
mild osteoarthritic changes in the right and left MTP 
joints of the great toes.  The report also notes that the 
veteran exhibited spurs in the posterior aspect of the 
right and left calcaneums.  The examiner also stated that 
there was no definite evidence of bilateral pes planus 
deformity.  

More recently, the veteran underwent a VA examination in 
October 2002.  He had complaints of having severe pain in 
the arches when he was on his feet for any length of time 
and an inability to walk any distance.  

The examination revealed a Grade III bilateral pes planus 
with tenderness under the arches and pronation of the 
hindfoot.  The examiner also noted a bilateral hallux 
valgus deformity with restriction of the MTP joint of the 
great toe of 50 percent, bilaterally.  The metatarsal 
heads were prominent, but nontender.  

The examiner diagnosed the veteran as having bilateral pes 
planus, bilateral hallux valgus with degenerative 
arthritis of the first MPT joints, and varus deformity of 
both knees with degenerative arthritis.  In conclusion, 
the examiner stated that the osteoarthritic changes in the 
feet "[might] very well be related to the pes planus, 
although these [were] not symptomatic.  The degenerative 
changes in the knees manifested by the varus deformity, 
osteophyte formation and recurrent episodes of giving way 
[were] as likely as not related to the abnormal gait 
secondary to the bilateral pes planus."  


Analysis

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  
Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, by virtue of the March 1999 Statement of 
the Case and October 2001 Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Likewise, this case was remanded in September 
2000 for further development and the Board completed 
additional development in July 2002.  

Following the July 2002 Board development, the veteran was 
given notice of the evidence the Board received and he 
subsequently reported that he had no further evidence or 
argument to present.  Furthermore, the veteran underwent a 
VA examination in conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.

The veteran contends that he is entitled to a rating 
higher than 10 percent for the service-connected bilateral 
pes planus.  

In general, disability evaluations are assigned by 
applying a schedule of ratings that represent, as far as 
can practically be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge 
and consider all regulations which are potentially 
applicable as raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1995).  

The veteran is currently rated as 10 percent disabling 
pursuant to Diagnostic Code 5276.  

Pursuant to Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet.  

A 30 percent rating is warranted for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and 
characteristic callosities.  

A 50 percent rating is warranted for pronounced bilateral 
pes planus; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances.  

After carefully reviewing the evidence, the Board 
concludes that the veteran's overall disability picture 
more nearly approximates the criteria required the 
assignment of a 30 percent rating for the service-
connected bilateral pes planus.  

In this regard, the veteran stated, on several occasions, 
that he experienced severe pain when walking even short 
distances and that his feet were worse at the end of the 
day.  Likewise, during the most recent examination, the VA 
examiner diagnosed the veteran as having bilateral pes 
planus with tenderness under the arches and pronation of 
the hindfoot.  

Finally, although the veteran's pes planus has been 
characterized as moderate in severity, the Board finds, 
given the veteran's complaints of severe pain on use, as 
well as the other related manifestations, his service-
connected disability picture is more reflective of severe 
impairment of each foot.  

In this regard, the Board finds that the recently 
demonstrated arthritis is a manifestation of the service-
connected pes planus and is included in the increased 
rating of 30 percent assigned under the provisions of 
Diagnostic Code 5276.  

In this case, Diagnostic Code 5276 takes into 
consideration pain on manipulation and on accentuated use.  
In granting the 30 percent rating pursuant to Diagnostic 
Code 5276, the Board now contemplates pain on use and the 
resulting limitation of function.  Accordingly, an 
increased rating for the service-connected bilateral pes 
planus is warranted.  



ORDER

An increased rating of 30 percent for the service-
connected bilateral pes planus is granted, subject to the 
regulations controlling the award of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

